Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Pitts, J.), rendered April 18, 1997, convicting him of resisting arrest under the third count of the indictment, upon a jury verdict, and imposing sentence, and (2) a judgment of the Supreme Court, Suffolk County (Mullen, J.), also rendered April 18, 1997, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree and operating a motor vehicle while under the influence of alcohol under the first and second counts of the indictment, upon a jury verdict, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s contention that the prosecutor improperly cross-examined him during the first trial by inquiring as to whether he was suggesting that the testifying police officers were liars was not preserved for appellate review (see, CPL 470.05 [2]; People v Booth, 265 AD2d 485; People v Blakes, 163 AD2d 173). In any event, any impropriety was harmless since the inquiry was an isolated one, and in light of the overwhelming evidence of the defendant’s guilt (see, People v Ayala, 228 AD2d 177; People v McGlone, 222 AD2d 529).
The defendant’s further contention that the People improperly introduced testimony during both trials concerning his statements that was not included in the notice pursuant to CPL 710.30 is without merit (see, People v Steisi, 257 AD2d 582; People v Coleman, 256 AD2d 473; People v McCaskell, 217 AD2d 527). In any event, any alleged error was harmless in light of the overwhelming evidence of the defendant’s guilt *404(see, People v Williams, 262 AD2d 667). O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.